DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim status
The examiner acknowledged the amendment filed 09/07/2021 is entered.
Claims 1-3, 5, 7-9 and 15-20 are pending in the application. Claims 1, 7, 16 and 19-20 are currently amended. Claims 2-3, 5, 8-9 and 17-18 are previously presented. Claims 4, 6 and 10-14 are cancelled. Claim 15 is previously withdrawn as being drawn to a nonelected invention (election was made without traverse in the reply filed 04/25/2019). Claims 1-3, 5, 7-9 and 16-20 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 103

Claim 1-3, 5, 8-9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borges EP 2384630 A1 in view of Boldon US Patent No. 6,391,366 .

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Boldon as applied to claim 1 above, and  evidenced by Blonz as set forth the in the final rejection mailed on 04/07/2021.

Response to Declaration
The declaration under 37 CFR 1.132 filed 09/07/2021 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Applicant argues on pages 9-17 of the Remarks that the example in the specification has shown that the claimed invention has unexpected or superior result. In particular, applicant asserts that example 4 of the specification has shown that the “inventive” dough that includes STS exhibited no fat bloom as compared to the comparative example that uses an emulsifier composition comprising DATEM and lecithin. Applicant further asserts on para. 15 that adding 0.4% STS to a commercial Belvita cocoa biscuit has yielded a product that has no fat boom.
Examiner after a careful consideration, has submitted that the showing is not sufficient in rebutting the prima facie case of obviousness because: First, the examiner submits that the showing is not commensurate in scope with the claim. For example:
-According to applicant, Example 4 shows that the “inventive” example has 3 types of emulsifiers (e.g., STS, DATEM and lecithin). However, claim 1 only recites 
-knowing that the “inventive” sample has a higher concentration of emulsifier (e.g., concentration of STS is 0.4, and concentration of DATEM in combination with lecithin is 0.33 thus the “inventive” sample has 0.73 while the control has 0.33), it is unclear if the bloom inhibiting effect demonstrated by the “inventive” sample is because it has more emulsifier content.
-Even if in arguendo, the bloom inhabitation is due to the presence of STS alone, a concentration of 0.4% STS is not sufficient to cover the whole the range of 0.3-3% as recited in the claim.
-the showing is further not commensurate in scope with the claim, as different baked products may have different formulations that provide different results (note that the only ingredient whose amount is limited in claim 1 is STS).
–regarding the Belvita coca biscuit that has STS added, it is unclear if such a product is commensurate in scope with the claim without more data. For example, does it include an emulsifier or other ingredients such as sugar?
Second, applicant’s attention is drawn to Subramaniam (Subramaniam “The stability and shelf life of confectionery products”, chapter 25, in “Food and Beverage Stability and Shelf Life”, Woodhead Publishing, 2011, pages 716-725), who explicitly states that STS as an emulsifier also has anti-bloom properties in chocolate product 
Applicant argues on para. 16 of the declaration that non-fat ingredients such as eggs, glycerin, salt have no impact on the fat bloom.
Applicant’s arguments is acknowledged. However, for the forgoing reasons set forth above, the arguments regarding non-fat ingredients not impacting fat bloom is not sufficient is rebutting the prima facie case of obviousness. Further, the amount of fat necessarily affects the fat bloom but the claim does not recite the amount of it.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 a rejection of claims is withdrawn, in view of the amendment made to claim 1 and cancellation of claim 4.
Applicant is invited to refer to “Response to Declaration” above for examiner’s response to the assertion of “unexpected” result and the argument regarding the impact of non-fat ingredients.
Applicant argues on pages 9-10 of the Remarks that example 5 of the specification has shown that the inventive brownie demonstrated bloom inhibition effect as compared to the one that does not contain STS, which is unexpected.
The examiner submits that given that it is well known in the art that an emulsifier is added to a dough to improve the texture, it will make more sense to compare the 



/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791